DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 01/12/2022  have been considered and are persuasive thereby claim rejection under 112(b) and 103 are hereby withdrawn.

Allowable Subject Matter
	Claims 1-20 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 01/12/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 17 and 19, for example:
	Claim 1 relates to an immersion objective, where at least one objective-body coupling connection is configured to support the at least one immersion fluid tank in a detachable manner; at least one pump, which is carried by the objective body such that 
	Claim 17 relates to method of using an immersion objective in a microscope, where conveying immersion fluid from the immersion fluid tank to an objective front side by means of at least one pump which is carried by the objective body such that a weight of the at least one pump is carried by the objective body; and controlling the at least one pump by means of a control electronics component carried by the objective body such that a weight of the control electronics component is carried by the objective body.
	Claim 20 relates to an immersion objective, where an objective-body coupling connection is to support an immersion fluid tank in a detachable manner; a pump, which is supported by the objective body, and a control electronics component, which is supported by the objective body, where the objective-body coupling connection is designed to be symmetrically contactable so that the immersion fluid tank is supportable in different orientations for inverted and upright microscopy.








	Claims 1, 17 and 20 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a compact arrangement of the essential immersion fluid components directly on the objective is rendered possible. The handling and potential uses of the immersion objective are thus improved significantly. 
Further, refilling the fluid tank can occur while the immersion objective is mounted on a light microscope and in operation. This can be a significant advantage in long-term experiments.
Claims 2-16, 18 and 20, which depend from either claims 1, 17 or 20, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 15, 2022